995 F.2d 1062
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Martin BROWN, Petitioner-Appellant,v.Lonnie SAUNDERS, Warden, Augusta Correctional Institution,Respondent-Appellee.
No. 92-6584.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 31, 1993.Decided:  June 21, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-91-319-3)
Fredrick Scott Kaufman, Richmond, Virginia, for Appellant.
Eugene Paul Murphy, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before NIEMEYER and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
James Martin Brown seeks to appeal from the district court's amended final order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Fed. R. Civ. P. 60(a).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Brown v. Saunders, No. CA-91-319-3 (E.D. Va.  Apr. 29, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED